        Case 8:20-cv-02268-DOC-DFM Document 31 Filed 12/10/20 Page 1 of 4 Page ID #:1702
Name and address:
                           Blair E. Kaminsky
               HOLWELL SHUSTER & GOLDBERG LLP
                        425 Lexington Avenue
                      New York, New York 10017
                 T: (646) 837-5151; F: (646) 837-5150

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                          CASE NUMBER
ACE PROPERTY AND CASUALTY INSURANCE COMPANY
                                      Plaintiff(s),                                         8:20 cv 02268 DOC (DFM)

                   v.
                                                                            APPLICATION OF NON-RESIDENT ATTORNEY
MCKESSON CORPORATION, et al.                                                      TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                      PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Kaminsky, Blair E.
Applicant's Name (Last Name, First Name & Middle Initial)                                        check here if federal government attorney
Holwell Shuster & Goldberg LLP
Firm/Agency Name
425 Lexington Avenue                                                  (646) 837-5151                         (646) 837-5150
14th Floor                                                            Telephone Number                       Fax Number
Street Address
New York, New York 10017                                                                     bkaminsky@hsgllp.com
City, State, Zip Code                                                                              E-mail Address

I have been retained to represent the following parties:
ACE Property & Casualty Insurance Company                             ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                          Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                   Name of Court                        Date of Admission           Active Member in Good Standing? (if not, please explain)
New York                                                    9/30/2009             Yes
New Jersey                                                 11/29/2008             Yes
U.S. Dist. Ct., Southern District of NY                     5/11/2012             Yes

G-64 (09/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 1 of 3
Case 8:20-cv-02268-DOC-DFM Document 31 Filed 12/10/20 Page 2 of 4 Page ID #:1703

                                                                                                                                     Section IV if
   List all cases in which the applicant has applied to this Court for pro lrac vice status in the previous three years (continue In
   needed):
           Case Number                                     Title q.(Aclio11                            Date Q,{Applical/011      Grm,ted! Denied?




  If any pro hac vice applications submitted within the past three (3) yeats have been denied by the Court, please explain:




 Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in this Court. Submission
 of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
 granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
 privileges in the Central District of California.

               SECTION II - CERTIFICATION

               I declare under penalty of perjury that:

               (1) All of the above information is true and correct.
               (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in
                   substantial business, professional, or other activities in the State of California.
               (3) I am not currently suspended from and have never been disbarred from practice in any court.
               (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
                   Criminal Procedure, and the Federal Rules of Evidence.
               (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
                   of this Court and maintains an office in the Central District of California for the practice of law, in
                   which the attorney is physically present on a regular basis to conduct business, as local counsel
                   pursuant to Local Rule 83-2.1.3.4.

                Dated




G-64 (09/20)                APPLICATION OF NON-RESIDENT ATIORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                  Page 2 of3
Case 8:20-cv-02268-DOC-DFM Document 31 Filed 12/10/20 Page 3 of 4 Page ID #:1704
Case 8:20-cv-02268-DOC-DFM Document 31 Filed 12/10/20 Page 4 of 4 Page ID #:1705
